Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the number of hydroxyl groups" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2011140624 to Toru et al. in view of U.S. Patent Pub. No. 2017/0292009 to Yoshimura et al.
As to claims 1-2, 4-7, and 9-10, Toru disclose a method for preparing a polyurethane compound by reacting an epoxy carboxylate with a diisocyanate component wherein the epoxy 
Toru does not expressly disclose the mixture of monocarboxylic acids that comprise an aromatic monocarboxylic acid and an aliphatic monocarboxylic acid.
Yoshimura teaches an epoxy ester compound represented by the following formula:

    PNG
    media_image1.png
    116
    407
    media_image1.png
    Greyscale

In the formula, the A’s represent a mixture of aromatic monocarboxylic acid, preferably benzoic acid and aliphatic monocarboxylic acid, preferably acetic, propionic, butyric and valeric acids (0047-0048), wherein the ratio of aromatic monocarboxylic acid to aliphatic monocarboxylic acid is 99.1/0.1 to 80/20 (Abstract).
At the time of filing it would have been obvious to replace a portion of acrylic acid component of Toru with benzoic acid within the range taught in Yoshimura because the combination allows for a component that provides optical films having a high Rth value and high bleed resistance (Abstract, 0025).
As to claim 3, Toru discloses a ratio of the hydroxy groups to the isocyanates ranges from 1.05 to 2 (0057).
As to claim 7, Toru in view of Yoshimura teach benzoic acid as the preferred aromatic component (See examples).

As to claim 11, Toru teaches the addition of photopolymerization initiators to the polyurethane (0090).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763